Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I and corresponding claims in the reply filed on 5/11/2022 is acknowledged.

2.	This application is in condition for allowance except for the presence of claims 9-20 directed to Species II and Species III non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.

Information Disclosure Statement
3.	The information disclosure statement(s) filed on 3/4/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action. 

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 15:  Insert “the new generated image” after “generating”
Claim 1, Line 15:  Insert “between the target image and the new generated image” after “the loss”
Claims 9-20:  Canceled

Allowable Subject Matter
5.	Claims 1-8 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claim 1 is directed towards a method that includes/performs the operations of at least “receiving a target image; projecting the target image into a latent space of a generative model having multiple weights by: determining a latent vector by applying a previously determined loss between the target image and a previously generated image to a gradient-free technique; determining a class vector by applying the previously determined loss to a gradient-based technique; generating, from the latent vector and the class vector, a new generated image; determining a loss between the target image and the new generated image; repeating the determining the latent vector, the determining the class vector, the generating the new generated image, and the determining the loss between the target image and the new generated image until a loss condition is satisfied; identifying the latent vector that resulted in the loss condition being satisfied as a final latent vector; identifying the class vector that resulted in the loss condition being satisfied as a final class vector; providing the final latent vector and the final class vector to the generative model; and adjusting the multiple weights to reduce the loss between the target image and a final image generated by the generative model from the final latent vector and the final class vector”.
  	The cited and considered prior art, specifically Wang (US Patent 11341371) that discloses obtaining an original image; determining a transferred image according to an image style transfer model and the original image, wherein the image style transfer model is obtained by minimizing a loss function, and the loss function is determined according to an original loss function, a background loss function, and a foreground loss function; and determining the training data according to the transferred image; wherein, the original loss function is configured to indicate a degree of difference between the transferred image and a target image, and the background loss function is configured to indicate a degree of difference between a background image in the transferred image and a background image in the target image, the foreground loss function is configured to indicate a degree of difference between a foreground image in the transferred image and a foreground image in the target image, 
	And Liu (US PGPub 2022/0148191) that discloses obtaining plural target domain images and plural source domain images that are labeled with target information: segmenting one or more of the source domain images and the target domain images by using a generative network in a first generative adversarial network to respectively determine first source domain segmentation losses and first target domain segmentation losses: segmenting one or more of the, source domain images and the target domain images by using a generative network in a second generative adversarial network to respectively determine second source domain segmentation losses and second target domain segmentation losses; determining a first source domain image and a second source domain image according to the first source domain segmentation losses and the second source domain segmentation losses, and determining a. first target domain image and a second target domain image according to the first target domain segmentation losses and the second target &main segmentation losses: performing cross training on the first generative adversarial network and the second generative adversarial network by using the first source domain image, the first target domain image, the second source domain image, and the second target domain image to obtain a trained first generative adversarial network; and segmenting a to-be-segmented image based on the generative network in the trained first generative adversarial network to obtain a segmentation result, 
	And Louizos (US PGPub 2020/0394506) that discloses an input interface configured to obtain an input data instance; a storage element configured to store a set of reference data instances; and a processor circuit configured to: map the input data instance to a first latent input vector in a first latent space according to a first function, identify a number of reference data instances in the set of reference data instances as parents of the input data instance based upon a similarity between the first latent input vector and first latent reference vectors obtained from the set of reference data instances according to the first function, determine a second latent input vector in a second latent space for the input data instance, from second latent reference vectors obtained according to a second function from the number of reference data instances identified as parents, and determine an output from the second latent input vector by applying a third function to the second latent input vector, wherein the third function and at least one of the first function and the second function are machine learnable functions,
	And Kolouri (US PGPub 2020/0130177) that discloses receiving a neural network of an original controller for controlling the robotic system based on a plurality of origin data samples from an origin domain and corresponding labels in a label space the neural network of the original controller comprising a plurality of encoder parameters and a plurality of classifier parameters, the neural network being trained to: map an input data sample from the origin domain to a feature vector in a feature space in accordance with the encoder parameters; and assign a label of the label space to the input data sample based on the feature vector in accordance with the classifier parameters; updating the encoder parameters to minimize a dissimilarity, in the feature space, between: a plurality of origin feature vectors computed from the origin data samples; and a plurality of target feature vectors computed from a plurality of target data samples from the target domain, the target data samples having a smaller cardinality than the origin data samples; and updating the controller with the updated encoder parameters to control the robotic system in the target domain, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 1 is allowed.
	Claims 2-8 are allowed for being dependent upon allowed base claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664